ALLOWABILITY NOTICE

Pertinent Prior Arts
Nakagawa et al. (US 20140348576 A1) discloses, [0074] Regarding the applied pressure during the joining step of the joining method of the present invention, the joining method can be operated under an applied pressure as low as 30 MPa or less.  This makes it possible to reduce the applying load so as to prevent damage of the members to be joined as well as to simplify the pressing system, which allows for reduction of the energy consumption and the resulting cost.
Ruchert et al. (US 20070166554 A1) discloses, [0083] FIG. 5 shows part 3 of a contemplated process map.  Step 10 (510) comprises an additional press step to form the combo-spreader.  This assembly is then pressed at higher pressure &gt;500 psi to securely attach the indium preform.  The third press application is then conducted to promote the fusion of the indium preform and the indium coating on the nickel plated heat spreader.  The same assembly applies to the third press as it does for the second press.  This assembly is then pressed &gt; 1000 psi load to achieve the fusion at the joint.  With this third press the part can have the flatness and roughness controlled by substituting materials that make up the press assembly.  More press steps can be added to achieve desired dimensional results.  Step 11(520) is an inspection step.  Outputs 530 show the characteristics and expectations of the finished combo-spreader, as also shown in FIG. 2B.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with attorney Lawrence Almeda on 02/08/2022. The application has been amended as follows:
In claim 1:
In line 20, delete “approximately” after “is less than”,
In line 21, delete “approximately” after “is less than”.
In claim 14:
In line 4, delete “approximately” before “25 milimeters”.
In claim 15:
In line 22, delete “approximately” after “is less than”,
In line 23, delete “approximately” after “is less than”.
In claim 21:
In line 16, delete “approximately” after “is less than”,
In line 18, delete “approximately” before “0.75 mm”,
In line 25, delete “approximately” before “25 milimeters”.

Restriction/Election
Claims 1, 3-19, and 21 are allowable. The restriction requirement between inventions as set forth in the Office actions mailed on 09/18/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/18/2020 is withdrawn. Claims 4-
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Reasons for Allowance
Allowance of claims 1, 3-19, and 21 is indicated because the prior art of record (Yang in view of Thornton) do not disclose/suggest the combination of “a workpiece stack-up includes a first thin-gauge steel workpiece has a thickness dimension that is less than 0.75 milimeters, and a second thin-gauge steel workpiece has a thickness dimension that is less than 0.75 milimeters, wherein a resistance spot brazing method is used to braze the first thin-gauge steel workpiece to the second thin-gauge steel workpiece by applying a filler material between the first and second thin-gauge steel workpiece only at a braze site and passing electrical current between a first and second electrodes that are clamping to the first and second thin-gauge steel workpiece so as the electrical current passing through the first and second thin-gauge steel workpiece and also passing through the filler material for 12 ms at 11 to 15 kA with a welding electrode load of 360 pounds” as cited in claims 1, 15, and 21.
Yang discloses, a method of resistance spot brazing a workpiece stack-up (see steel workpiece stack-up 10 in Fig. 1) that includes a first thin-gauge steel workpiece (see low-carbon steel base layer 20) and a second thin-gauge steel workpiece (see steel workpiece 12), the method comprising: applying a filler material (see zinc coatings 22 of steel layer 20) to a first surface of the first thin-gauge steel workpiece (disclosed in para 0020 “Each of the steel workpieces 12, 14 preferably includes a low-carbon steel base layer 18, 20 sandwiched between galvanized zinc coatings 22. The zinc coatings 22 may be applied by hot-dipping or electro-galvanizing, as is well known in the art, and may have a thickness 220 that ranges from about 2 .mu.m to about 16 .mu.m”); bringing the second thin-gauge steel workpiece to the first thin-gauge steel workpiece (see Fig. 1 and disclosed in para 0021 “When assembled in the stack-up 10, the faying surfaces 24, 28 of the first and second galvanized steel workpieces 12, 14 overlap and contact one another to provide a faying interface 32”), a second surface (see faying surface 24) of the second thin-gauge steel workpiece (12) adjoining the filler material ((see zinc coatings 22 of steel layer 20); clamping a first welding electrode (see electrode 36) and a second welding electrode (see electrode 34) on the first (20) and second thin-gauge steel workpieces (12) adjacent the filler material (see Fig. 1); passing electrical current (see welding current power supply 76) between the first and second welding electrodes and through the first and second thin-gauge steel workpieces and through the filler material (disclosed in para 0029 “one or more pulses of electrical current are provided to reduce several contact resistances situated between the electrodes 34, 36 at the weld site 16 to a lower, more predictable value, and to settle the electrodes 34, 36 into intimate contact with their respective electrode-contacting surfaces 26, 30”); and terminating passage of the electrical current (disclosed in para 0039 “After stoppage of the pulsating welding current, the molten weld pool 110 solidifies into a weld nugget 112, as illustrated generally in FIG. 9”) to establish a brazed joint (112) between the first and second thin-gauge steel workpieces (see Fig. 9), wherein the brazed joint (112) comprises the filler material and the first and second thin-gauge steel workpieces (see Fig. 9 and disclosed in para 0034 “The pulsating welding current is then passed between the weld faces 54, 64 of the first and second welding electrodes 34, 36 to initiate and grow a molten weld pool 110 at the faying interface 32 of the workpieces 12, 14 at the weld site 16”).
Yang further discloses, over a duration of about 1 ms to about 15 ms, the amperage 84 of the pulses 82 ramps up to a peak amperage 88 that preferably lies anywhere between about 6 kA and about 8.5 kA (disclosed in para 0030), and the amperage 94 of the pulses 92 then ramps up, over a duration of about 15 ms to about 30 ms, to a peak amperage 98 that preferably lies anywhere between about 9 kA and about 12 kA (disclosed in para 0031), a customary galvanized steel spot welding schedule would typically call for an electrical current 100 of constant amperage, usually between 4 kA and 10 kA, to be continuously passed through the galvanized steel workpieces being welded over a duration of roughly 70 ms to 700 ms (disclosed in para 0032), and applying a pressure against the electrodes (disclosed in para 0010 and para 0012).
Thornton teaches, a spot resistance welded/brazed method with a filler material (see patch 10 of brazing filler metal) is applied to a first surface of the first thin gauge metal (see metal workpiece 12) at a braze site only (see Fig. 1) and establishing a brazed joint at the braze site (see Fig. 3).
However,  at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761              

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761